Citation Nr: 1450401	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  08-29 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to April 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to service connection for sleep apnea was previously before the Board in February 2011 and May 2012, both times the issue was remanded for further development.  The May 2012 remand called for an addendum medical opinion that, among other things, would adequately address the Veteran and his wife's lay statements.  Later in May 2012, the requested addendum opinion was provided.  Subsequently, in January 2013, the Board denied the Veteran's claim.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in April 2014, the Court concluded that the May 2012 addendum opinion contained "the same errors that precipitated the Board remand in May 2012;" therefore, further remand is "necessary to obtain another addendum opinion that adequately addresses the lay evidence of record and to ensure substantial compliance with the Board's prior remand order."  The Court set aside the January 2013 Board decision and remanded for further development.

Turning to the lay evidence in question, in an August 2007 statement, the Veteran's spouse reported that, prior to joining the Air Force, her husband had no sinus related problems and that, after breaking up a fight during active duty, he had broken his nose.  She also reported that he was never provided with proper treatment, although he sought it repeatedly.  Finally, she stated that his upper respiratory problems had continued to get worse over the years and had originated from the in-service injury. 

Also in an August 2007 statement, the Veteran noted he was in Air Police Law Enforcement and in 1964, while breaking up a fight, was elbowed in the nose.  The Veteran said his sergeant then informed him that the nose was broken and proceed to reset it on the spot.  The Veteran goes on to report that this created a lump inside of his nose.  He says he went on sick call four times within a two and a half year period because of the lump in his nose but each time was sent away without the issue being resolved.   

In a December 2010 Travel Board hearing, the Veteran testified that he originally broke his nose during his active service in 1963, around either September or October of that year.  He reported that a service member had punched him in the nose.  The Veteran's spouse testified that he did not have a problem with sleeping or breathing prior to that incident and since the incident he had had problems breathing and sleeping.  

In a June 2011 VA examination, the Veteran reported that he had to deal with bar fights and domestic violence while in active service, at which time his nose had been broken and had to be reset three different times during this period.  He reported that his spouse noted he would have episodes wherein he would stop breathing and learned to shake him and turn him to the side at night, but he slept through the night.  

Since the previous addendum opinion the Veteran's spouse has submitted an additional statement.  In this November 2012 statement, she says the Veteran had his nose broken while breaking up fights on duty in both 1963 and 1964.  The first time his sergeant reset the nose and the second time he went on sick call.  She further stated that shortly after the second incident she noticed the Veteran would stop breathing at night.  She said if she gently jostled him he would again start breathing normally.  She stated that they never reported this issue because they were unaware of sleep apnea and attributed the Veteran's sleeping and breathing problems to other issues.  Finally, she indicated that the breathing issues got progressively worse until Veteran's diagnosis of sleep apnea in the early 2000s.  

The Veteran is competent to attest to lay-observable events during his active service and that he has had problems breathing and sleeping since that time.  His spouse is competent to attest to the Veteran's lack of sleeping or breathing problems prior to his active service which she had witnessed and his sleeping and breathing problems since his discharge from active service which she had witnessed.  In light of this, the May 2012 remand specifically requested that the VA examiner "annotate the examination report to indicate review of pertinent evidence in the claims file, including ... lay statement by the Veteran's spouse, and the lay testimony by the Veteran and his spouse describing 'sleeping and breathing problems' since service."  A review of the May 2012 addendum opinion reveals an absence of discussion of the lay statements in question.  The VA examiner says he "could not find evidence that veteran developed sleep apnea, or significantly increased risk for sleep apnea during his military service after reviewing currently available records."  However, the examiner does not explain why the lay statements in question are not such evidence.  In fact, the VA examiner did not directly discuss the lay statements at all.  Thus, as directed by the Court, this examination is also inadequate and the Board remands for an new opinion.  

As such, the Board now remands for an addendum opinion that "adequately addresses the lay evidence of record" and ensures "substantial compliance with the Board's prior remand order."  When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  After directive (1) is completed, the AMC/RO should forward the claims file to the VA examiner who performed the June 2011 VA examination of the Veteran's sleep apnea and provided the August 2011 and May 2012 addendum opinions, or, if this examiner is not available, the claims file should be forwarded to a similarly qualified clinician, for a supplemental opinion.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file, including: (1) a copy of this remand; (2) the service treatment reports: (3) the Veteran's MOS of an Air Policeman which is consistent with his reports of having broken up fights in service; and (4) lay statement by the Veteran's spouse, and the lay testimony by the Veteran and his spouse describing "sleeping and breathing problems" since service.  Special attention should be paid to ensuring it is clear the Veteran and his spouse's lay statements were reviewed and considered in regards to answering questions, including the spouse's assertion that she observed the Veteran stop breathing during sleep while he was on active duty service.   

The examiner is then asked to answer the following questions as posed: 

(a). Is it at least as likely as not (50 percent or greater probability) that: (i) sleep apnea had its onset during the Veteran's period of active duty from August 1962 to April 1966; or, (ii) that such condition was caused by any incident or event that occurred during such period (i.e. the Veteran's broken nose during active service)?  Please explain why and include a discussion of the relevant evidence (i.e. the service treatment records, his MOS of an Air Policeman, the post-service medical evidence, and the lay statements of record). 

(b). Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is related to or was caused by the Veteran's preexisting nasal septal deviation noted on his service entrance examination? Please explain why and include a discussion of the relevant evidence (i.e. the service treatment records, his MOS of an Air Policeman, the post-service medical evidence, and the lay statements of record). 

(c). If the examiner finds that it is at least as likely as not (or more likely than not) that the Veteran's sleep apnea is related to or was caused by the Veteran's nasal septal deviation, s/he is then asked to furnish an opinion as to whether his preexisting nasal septal deviation increased in severity in service to include resulting in sleep apnea in service, and if so, whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that such increase was due to the natural progression of the disorder.  Please explain why and include a discussion of the relevant evidence.

If an opinion cannot be expressed without resort to speculation, please discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 4).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (4).



